DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
Amendments to claim 1, in the response filed September 29, 2021, have been entered.
Claims 1, 4, 6-7, 19, 25-26 and 29 are currently pending in the above identified application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 19, 25-26, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over DE 4446304 to Hering in view of USPN 5,217,797 to Knox and USPN 4,133,927 to Tomoda.
NOTE: For prior art mapping, the English Machine translation of DE 4446304 will be used.
Regarding claims 1, 4, 19, 25-26 and 29, Hering teaches a laminate comprising a first outer layer of compact PTFE, a second outer layer of compact PTFE (third layer of a second fluoropolymer) and an interposed fabric layer of PTFE (second layer of at least one ply of fluoropolymer fabric) (Hering, abstract, page 2).  Hering teaches the PTFE layer being boned to the at least one fabric layer by hot pressing (Id., abstract), reading on the at least one ply of the fluoropolymer fabric being in direct contact with the first layer.  As the two outer compact PTFE have the fabric layer interposed between (Id., p. 2), the second outer layer of PTFE (third layer) overlies the interposed fabric layer opposite the first outer layer (first layer).  Hering teaches the laminate being bonded by hot pressing (Id., claim 1, abstract) and being used as a membrane for diaphragm pump, diaphragm valve in the like in the form a compression molded disc (Id., p. 2).  Hering teaches the laminate having increased flexibility and reducing of replacement costs (Id.).
The limitation “skived PTFE” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  The outer PTFE layers are taught as “compact”.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Hering is silent with regards to the thickness of the outer compact PTFE layers, the overall thickness of the laminate for use as a membrane in diaphragm, and the yarn thickness of the fabric layer of PTFE.  
However, Tomoda teaches a composite material including a PTFE film used in diaphragms (Tomoda, col. 3 lines 9-18).  Tomoda teaches the thickness of the PTFE film being not critical and varies depending on the purpose in end use of the composite (Id., col. 4 lines 21-26).  Tomoda teaches the thickness generally being between 0.05 to 5 mm, preferably below 3mm, and that if above 3mm, the composite material will lack flexibility (Id.).  Knox also teaches a composite diaphragm comprising a flexible composite of a flexible polymer and expanded PTFE fabric adhere to the surface (Knox, abstract).  Know teaches an embodiment the uses a skived PTFE outer layer with a thickness of 0.51 mm skived PTFE as a solid PTFE layer (compact PTFE) on top of a fabric of woven expanded PTFE for use in forming a diaphragm and the laminate having an overall thickness of 0.94 mm after being heated and pressed (Knox, abstract, col. 8 lines 15-56, col. 3 lines 27-47).  Knox teaches an embodiment composite (laminate) having a total thickness of 0.94 mm after pressing, the two layers of PFA having a thickness of 0.13 mm, and the solid skived PTFE having a thickness of 0.51 mm (Id., col. 8 lines 15-34).  If the pressing does not change the thickness of the layers, the fabric of plain woven 400 denier ePTFE fiber would have a thickness of 0.17 mm based on a thickness of the two PFA layers.  The fabric will have a level of surface roughness and porosity that the layers of PFA will likely flow into when compressed and heat.  The combination of the two layers of PFA and the fabric would have a thickness of 0.43 mm, based on the skived PTFE thickness of 0.51 mm. Therefore, the fabric would have a thickness not less than 0.17 mm and not more than 0.43 mm (claims 25-26). The thickest point of the fabric would be where the fibers (yarns) overlap in the weave and would be, at the most, two times the yarn thickness, assuming no compression of the yarn at these crossover points.  As one fabric is used in the composite, the fiber (yarn) would have to have a thickness of at least 0.02mm, in order to form a fabric having a thickness of at least 0.17 mm.  A fabric having a thickness, would have a yarn thickness of about 0.215 mm assuming no yarn compression, and therefore the yarn thickness would likely not greater than 0.3 mm.    
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laminate of Hering, wherein the laminate has an overall thickness of about 0.94 mm as taught by Knox, the outer compact PTFE layers have a thickness from 0.05 to 0.51 mm based on the combined teachings of Tomoda and Knox, and the fabric is the woven fabric of PTFE of Knox, motivated by the expectation of successfully practicing the invention of Hering and using predictably suitable PTFE outer layer thicknesses, overall laminate thickness, and woven PTFE fabric for laminates used to form diaphragms and based on the desired flexibility of the laminate which is taught be being influenced by the thickness of the film being used and selected based on the desired purpose.  Additionally, if it is found that the skived PTFE process provide structural significance, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the laminate of Hering, wherein the outer compact PTFE layers are the skived PTFE layers of Knox, motivated by the desire of using conventionally known PTFE layers predictably suitable for use as outer PTFE layer in forming laminates suitable for use in diaphragms.  
While the reference does not specifically teach the claimed range of the thickness being at least 0.05 mm and not greater than 0.45 mm, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the thickness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and based on the flexibility which is influenced by the thickness of the film.  Additionally, while the prior art combination does not explicitly teach the PTFE fibers (yarns) having a thickness of not greater than 0.3mm, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have expected the fibers to have a thickness less than 0.3 mm based on the thicknesses of the other layers and total composite thickness after heat and pressure treatment.  Additionally, yarn thickness, fabric thickness, and fabric basis weight are all easily tailorable features that influence the properties of the fabric and therefore the laminate, such as tensile strength, tear strength, and laminate thickness.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the PTFE fabric, wherein the fabric thickness, yarn thickness, and fabric basis weight are adjusted and varied, such as within the claimed range, based on the desire properties of the fabric and laminate, such as desired strength and overall thickness, for use in forming a molded disc for a diaphragm.
Regarding the claimed strain percent of the laminate at a stress of 15MPa as measured by DIN EN ISO 527 with a sample width of 1 inch, at a clamp distance of 50 mm, and a speed of 50 mm/min (claim 1) and at a stress of 25 MPa (claim 4), Deformation under Load being not greater than 150 microns (claim 1), and water vapor permeability not being greater than 0.088 g*mm/m2*d (claim 1), although the prior art does not disclose these properties, the claimed properties are deemed to flow naturally from the teachings of the prior since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a three layer laminate comprising two dense PTFE layers, specifically skived PTFE, with a woven fabric of expanded PTFE fibers formed into a laminate under heat and pressures (hot pressing) suitable for use as a diaphragm, the same intended use of the instant laminate, and teaches an increase flexibility for reduce replacement of the part.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 19, the prior art combination teaches the use of modified tetrafluoroethylene (modified PTFE) as a PTFE-based material and the fabric being PTFE-base (Hering, p. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the PTFE-base fabric of the prior art combination from modified tetrafluoroethylene (modified PTFE), motivated by the desire of using predictably suitable PTFE-base material taught by Hering and by the expectation of successfully practicing the invention of the prior art combination based on the totality of the prior art teachings.
Regarding claims 25-26 and 29, the prior art combination teaches an embodiment composite (laminate) having a total thickness of 0.94 mm after pressing, the two layers of PFA having a thickness of 0.13 mm, and the solid skived PTFE having a thickness of 0.51 mm (Id., col. 8 lines 15-34).  If the pressing does not change the thickness of the layers, the fabric of plain woven 400 denier ePTFE fiber would have a thickness of 0.17 mm based on a thickness of the two PFA layers.  The fabric will have a level of surface roughness and porosity that the layers of PFA will likely flow into when compressed and heat.  The combination of the two layers of PFA and the fabric would have a thickness of 0.43 mm, based on the skived PTFE thickness of 0.51 mm. Therefore, the fabric would have a thickness not less than 0.17 mm and not more than 0.43 mm (claims 25-26). The thickest point of the fabric would be where the fibers (yarns) overlap in the weave and would be, at the most, two times the yarn thickness, assuming no compression of the yarn at these crossover points.  As one fabric is used in the composite, the fiber (yarn) would have to have a thickness of at least 0.02mm, in order to form a fabric having a thickness of at least 0.17 mm.  The prior art combination teaches the fabric of plain woven ePTFE fiber being woven from 400 denier (gram per 9000 meter length), with a weaving density of 21 fibers/cm in the warp direction and 20 fibers/cm in the fill direction (Id., col. 8 lines 17-24).  This means that, for every square meter of fabric, there is a total of 4100 fibers of a length of 1 meter and denier of 400 (grams per 9000 meter length).  This equates to a fabric weight of about 182 grams per square meter (g/m2) (claim 29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the woven fabric from expanded PTFE fibers, wherein the fabric is the woven fabric of PTFE fibers of Knox, motivated by the desire of using conventionally known woven PTFE fabric predictably suitable for use in PTFE-based diaphragms of predictably suitable dimensions. Additionally, fabric thickness and fabric basis weight are all easily tailorable features that influence the properties of the fabric and therefore the laminate, such as tensile strength, tear strength, and laminate thickness.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the PTFE fabric, wherein the fabric thickness and fabric basis weight are adjusted and varied, such as within the claimed range, based on the desire properties of the fabric and laminate, such as desired strength and overall thickness, for use in forming a molded disc for a diaphragm.  

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hering in view of Knox and Tomoda, as applied to claims 1, 4, 19, 25-26 and 29 above, further in view of USPN 5,879,789 to Dolan.
NOTE: For prior art mapping, the English Machine translation of DE 4446304 will be used.
Regarding claims 6-7, the prior art combination teaches the use of at least one layer based on PTFE, such as PTFE, modified PTFE, fluoroethylene polymer (FEP), perfluoroalkyl vinyl ether tetrafluoroethylene copolymer (PFA), or ethylene tetrafluoroethylene copolymer (ETFE) and teaches the of stretched PTFE fibers (expanded PTFE fibers) to form the fabric (Hering, p. 2). 
The prior art combination does not appear to explicitly teach the use of FEP, PFA, ETFE as adhesives between one of the outer compact PTFE layers (third layer) and the fabric of expanded PTFE fibers (second layer).  
However, Dolan teaches a composite for use as a chemically resistant gasket comprising a densified PTFE player and an expanded PTFE layer that is sufficiently conformable to provide a good seal and sufficiently rigid to make the material easy to handle and install (Dolan, abstract).  One of ordinary skill in the art at the time the invention would have appreciated that sufficient conformability to form a seal and sufficient rigidity for installation are also beneficial properties in PTFE-containing laminate used for diaphragms.  Dolan teaches using an adhesive such as fluorinated ethylene propylene (FEP) or perfluoroalkoxy polymer (PFA as a film adhesive) for bonding the expanded PTFE to the densified PTFE under pressure and temperature (Id., col. 3 lines 40-54).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the laminate of the prior art combination, wherein the laminate further comprise another PTFE-base layer, specific FEP or PFA, between the compact PTFE outer layers and the fabric of expanded PTFE fibers, motivated by the desire of using predictably suitable PTFE-base layers taught as being encompassing a plurality and by acting as an adhesive between the compact PTFE and expanded PTFE fiber, as taught by Dolan, to form a bond between the layers.

Response to Arguments
Applicant's arguments filed September 29, 2021, 2021, have been fully considered but they are not persuasive based on the current grounds of rejection. 
Applicant argues that the prior art combination fails to disclose, teach or even suggest a laminate with the recited layer, having the recited thickness, and having a balance between Deformation under Load and water vapor permeability.  Examiner respectfully disagrees.  The prior art combination establishes a laminate containing the claimed layers and have a thickness that overlaps with the claimed value.  Additionally, the prior art combination teaches the use of a composite film for use in diaphragms having an outer PTFE film having a thickness between 0.05 to 3 mm, which overlaps with the claimed range, and teaches the film thickness being related to the flexibility of the composite material, therefore establishing thickness a result effective variable with regards to flexibility.  Knox does not limit the thickness of the outer PTFE film and teaches an example using 0.51 mm.  Therefore, the use of an outer PTFE layer having a thickness of 0.05 to 0.51 mm, based on the combined teachings of Tomoda and Knox would have been obvious to one of ordinary skill in the art before the effective filing date and would have been obvious to adjust, vary, and optimize, such as within the claimed range, based on the totality of the teachings of the prior art and based on the desire to achieve the desired flexibility, taught as influenced by thickness.  Regarding the claim deformation under load and water vapor permeability, these are properties of the laminate and necessarily present.  As the prior art combination establishes an invention with substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a three layer laminate comprising two dense PTFE layers, specifically skived PTFE, with a woven fabric of expanded PTFE fibers formed into a laminate under heat and pressures (hot pressing) suitable for use as a diaphragm, the same intended use of the instant laminate, and teaches an increase flexibility for reduce replacement of the part.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Applicant has provided no evidence to the contrary.  Examiner would also like to note that deformation under load is a property associated with the flexibility and water vapor permeability a property associated with porosity.  Generally, a higher porosity, and therefore higher permeability, would result in increased deformation under load.  Applicant appears to be arguing a balance or optimization of these properties, however, there does not appear to be trade off between the claimed properties as alluded by Applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2005/0238872 to Kennedy teaches a densified fluoropolymer article formed from compressing expanded porous PTFE having a water vapor permeation of about 0.015 g·mm/m2/day or less.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A GILLETT/Examiner, Art Unit 1789